Citation Nr: 0217740	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-12 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
August 1955.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hypertension with diastolic pressure 
readings predominantly 100 and below and systolic pressure 
readings predominantly below 200.


CONCLUSION OF LAW

Criteria for a disability evaluation higher than 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal and for the reasons expressed immediately 
below finds that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the veteran as to whose responsibility it is to 
obtain the needed information.  The veteran was informed 
of the requirements of the VCAA in detail in a letter 
dated in February 2002 as well as in a statement of the 
case dated in July 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim and of the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the 
VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him a physical examination.  It appears that 
all known and available medical records relevant to the 
issue on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear 
to contend otherwise.  Furthermore, the Board notes that 
the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of the veteran's claim.  The veteran was afforded 
the opportunity to testify before an RO hearing officer 
and/or a member of the Board, but declined to do so.  
Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran 
and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application 
of the schedule of ratings which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's hypertension has been evaluated using the 
criteria of 38 C.F.R. Section 4.104, Diagnostic Code 7101, 
since service connection was granted for this disability 
in a February 1997 Board decision.  His hypertension is 
currently evaluated as 10 percent disabling.  The veteran 
asserts, however, that a 20 percent evaluation should be 
assigned because he has had diastolic pressure readings of 
110 and above on a number of occasions.

Diagnostic Code 7101 allows for the assignment of a 60 
percent evaluation when there is evidence of diastolic 
pressure predominantly 130 or more; a 40 percent 
evaluation is assigned when diastolic pressure is 
predominantly 120 or more; a 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more; 
and, a 10 percent evaluation is assigned when there is 
evidence of diastolic pressure readings predominantly 100 
or more, systolic pressure predominantly 160 or more, or 
the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

The veteran submitted a letter from his private treating 
physician dated in October 2001.  The physician reported 
treating the veteran since 1994, and prescribing 
medication over the years in increasing dosages for a 
long-standing history of hypertension.  Of the twenty-nine 
blood pressure readings reported for the years 1994 
through 2001, three diastolic readings were 110 in 1994, 
two diastolic readings were 110 in 2000, and one diastolic 
reading was 116 in 2000; all other reported diastolic 
readings were below 110.  There were no systolic pressure 
readings reported at or above 200.

VA treatment records dated from August 2000 to March 2002 
include eight blood pressure readings with the highest 
diastolic reading being 100 and the highest systolic 
reading being 190.  A March 2002 treatment note shows that 
the veteran related having home blood pressure readings of 
140 to 150/70's with no complaints of chest pain, 
shortness of breath, or any significant changes in his 
general health.  The veteran also related at that time 
that he had no problems and/or side effects from 
medication taken for hypertension.

In March 2002, the veteran underwent VA examination and 
was found to have blood pressure readings of 174/108 and 
160/102 in the right arm, and 168/100 in the left arm.  
His chest was clear, heart sounds were normal, the abdomen 
was soft and nontender, and there was no extremity edema.

Given the evidence as outlined above, the Board finds that 
the veteran's diastolic pressure has predominantly been 
below 110 as only six readings out of forty were at or 
above 110.  Although the veteran requests an increase in 
his disability rating based on the reported diastolic 
pressure readings at or above 110, the Board cannot find 
that fifteen percent of the clinical readings reported 
equates to a "predominant" amount of those readings.  
Additionally, the Board finds no clinical evidence that 
the veteran's systolic pressure is predominantly 200 or 
more as there are no reported readings at or above 200.  
While the Board must attach by far the greatest probative 
weight to the blood pressure readings recorded by medical 
professions, further support for the Board's determination 
is the fact that the veteran related in March 2002 having 
systolic home readings between 140 and 150 and diastolic 
home readings in the 70's.  Consequently, the schedular 
criteria for a disability rating above 10 percent have not 
been met.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."

The veteran has not identified any specific factors that 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings.  He has not required frequent 
periods of hospitalization for his hypertension, treatment 
records are void of any finding of exceptional limitation 
due to hypertension, and the veteran has not related any 
changes in his general health.  Consequently, the Board 
finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and an extra-schedular 
evaluation is not warranted.  Accordingly, the veteran's 
request for an increased disability evaluation for 
hypertension is denied.


ORDER

A disability evaluation higher than 10 percent for 
hypertension is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

